Citation Nr: 1742945	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-46 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right great toe disability, to include as secondary to service-connected disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board previously remanded this case for additional development in August 2014 and November 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran's right great toe disorder is not etiologically related to active duty service or proximately due to or made worse by a service-connected disorder.  Arthritis was first shown years post-service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right great toe disorder, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Pre-adjudicatory letters dated in June 2009 notified the Veteran of the information and evidence needed to substantiate his claim on direct and secondary bases, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned. 

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include service treatment records (STRs) and all known and available VA and private treatment records. The AOJ obtained the Veteran's VA treatment records since May 2015 and an opinion concerning the nature and etiology of the Veteran's right great toe disorder, which satisfies the Board's November 2016 remand directives.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Service Connection

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309 (a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis may be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran seeks service connection for a right great toe disorder, to include as secondary to service-connected right and left knee disorders.  He currently has a diagnosis of hallux valgus and plantar calcaneal spurs.  See May 2015 VA Examination, January 2017 VA Medical Opinion.  

The Veteran's STR reveals that he was diagnosed with asymptomatic, moderate pes planus but found no issues with his right toe in the December 1973 enlistment examination.  An entry dated September 1975 in his STRs notes bilateral plantar calluses.  However, there is no entry for an injury or disorder to right great toe or treatment thereof in the STRs.  

In the March 2005 VA examination, the examiner reported that in February 1974, the Veteran was seen for pain in the LEFT great toe after he stepped on a rock one day earlier and was diagnosed as having a sprain.  X ray was taken on that day showed sclerosis at the proximal end of the proximal phalanx of the RIGHT great toe.  After reviewing the record, the examiner opined that the Veteran's right great toe disability was a pre-existing condition unrelated to his service because the X ray taken during service when the Veteran was seen for his right great toe showed subchondral sclerosis.  The examiner provided a diagnosis of degenerative change of right great toe with slight hallux valgus deformity based on the x-ray observations. 

(It is noted that at the time of the February 1974 injury the records indicate it was to the left toe, and an X-ray of the left toe was ordered.  On post X-ray notes it was indicated the sclerotic change was to the left toe.)

The Veteran was afforded another VA examination in May 2015.  The examiner opined that the right great toe disorder is unrelated to service, relying on the February 1974 x ray as in the previous March 2005 VA examination and concluded that the disorder existed before the enlistment.  The examiner, however, noted that there was no foot problem reported in the December 1973 enlistment examination or in the November 1975 separation examination.  

In November 2016, the Board remanded the case for a medical opinion in order to ascertain whether the Veteran's right toe disability existed prior to service and whether it was aggravated by service under Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  

A medical opinion addendum was obtained in January 2017.  The examiner stated that a right foot x-ray report in the STR dated February 1974 might have been suggestive of previous trauma.  However, the examiner observed that this was not noted on the Veteran's January 2009 right foot x-ray and would not be the cause of his current bilateral hallux valgus.  Then, the examiner concluded that there was no evidence found in the record that the Veteran's right hallux valgus was present prior to military service.  Lastly, the examiner opined that it was less likely than not that the right great toe condition was incurred in or caused by in-service incident because no evidence was found of evaluation for or treatment of right foot hallux valgus in STR.  

The Veteran proposes several theories of etiology for his right great toe disorder.  He has provided statements that he developed a bunion on his right toe due to degenerative arthritis and injuries of the toe incurred in service.  See October 2009 Veteran's Statement.  The Veteran has also indicated that he stepped on a rock and injured his toes during service.  December 2016 Veteran's Statement.   

The first element of current diagnosis for the right great toe disability has been met because he was diagnosed with bilateral hallux valgus as recently as in 2015 and also with minimal arthritis of the right great toe in 2009.  

However, the evidence of record does not demonstrate that the Veteran was diagnosed with hallux valgus and received treatments for the condition during service.  The Veteran reported to medical personnel once for his right great toe problem and the x ray taken then revealed sclerosis.  However, this is the only record of a treatment for right great toe, and there is no record for treatment concerning the Veteran's hallux valgus.  Therefore, the second element of direct service connection has not been met.    

The medical record indicates that the Veteran has arthritis in his right great toe as diagnosed in 2009.  However, the record does not show that this condition manifested within one year after service prior to the 2009 x-ray.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

Lastly, the requirement for secondary service connection has not been met either.  The Veteran is service-connected for his disabilities of both knees, scars above his left eye and left knee, and arthritis in left knee.  However, the evidence does not indicate that the Veteran's right hallux valgus is related to or aggravated by any of the above conditions, as the medical examiner for January 2017 examination concluded.  

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or difficulties and pains in walking, he is not competent to provide a medical determination that he had right great toe disability during his service or that his toe disability was incurred during his service.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Having reviewed all the evidence of record, the Board affords more weight to the VA examination reports and opinions than the Veteran's lay statements in support of the claim because the examiner provided adequate rationales and the Veteran's lay statements are not competent to establish a medical etiology of a toe disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a right great toe disorder, to include as secondary to service-connected disorders, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


